Dorsey, J.,
delivered the following dissenting opinion, in which Spence, J., united.
*53That the grounds of my dissent from the opinion of the court may not be misunderstood, I proceed briefly to state them.
I hold it to be a clear principle of chancery jurisdiction, that before a court of chancery will, by way of injunction, interpose its authority to prevent the execution of judicial process, issuing from a court of law, of competent jurisdiction, it must be made to appear, that the service of such process is against equity and conscience; or that it would exact from the party complainant, the performance of that, which it would be inequitable and unconsciencious to demand of him.
Was such the nature and effect of the process issued in this cause, to stay which the injunction was granted, and which has been made perpetual by the decree of a majority of this court, is, I humbly conceive, the question that must determine the appellant’s right to the injunction he obtained ?
It is an undeniable fact, patent as well upon the face of the bill, as upon the answer and proofs in the cause, that the only objection to the supersedeas judgments, the only ground upon which their execution could be staid, was the mistake of the magistrate, in not stating the date when the judgments were confessed before him. Every other requisition, to the validity of the judgments confessed, was fully complied with. No pretence that every thing was not done on the part of the appellant, which the law required, to give efficacy to the judgments. Not even an intimation that ho has been prejudiced or injured, by this mistake of the justice of the peace, or that the appellant’s responsibilities have been increased thereby; or that payment of the judgments is about to be enforced against him, before the expiration of the stay of execution, to which he would have been entitled, had the magistrate, in taking the supersedeas, in all things performed his duty. There was not the semblance of a.ny such ground for equitable relief, disclosed in the appellant’s case. Every principle of equity, justice, and conscience, called upon him to do that, which the process of execution, complained of, was designed to enforce.
Is it, then, consistent with the principles of equity jurisprudence, that a court of equity, of conscience, should, by its writ *54of injunction, arrest the arm of the law, when exacting the performance of such a duty ?
It should be remembered, that a writ of injunction in aid or protection of legal rights, does not issue as a matter of course, ex debito justifies; but that it is a high prerogative writ, resting in. the sound discretion of a court of chancery; to be issued, only, in obedience to the dictates of public policy, or of equity and conscience. In aid or protection of legal rights, it never issues, unless at the promptings of public policy, or equity and conscience. The appellant can invoke no such friendly influence in support of his application.
I therefore think, that the injunction, in this case, issued improvidently; and that the order of the county court dissolving it, ought to be affirmed.
Instead of granting an injunction to the appellant, to restrain proceedings at law, on the judgments, against him, a court of equity ought to have listened, with a willing ear, to an application from the appellee, for an injunction to restrain the appellant from setting up at law, this mistake of the magistrate, as a defence against the execution of the judgments.
The.views I have taken of this case, renders it unnecessary for me to examine various questions discussed in the argument, and, especially, whether the appellant had any standing in equity; on the ground that adequate relief could have been obtained by him at law, on a motion, before the magistrate by whom they were issued, to supersede the executions; or by a motion to quash them, upon their return.
By the Court:
The order of the county court is reversed, as to the appellant; and the injunction made perpetual, with costs, in his favor.
DECREE REVERSED WITH COSTS.